DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objection
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “a first set of touch electrodes configured to operate as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel; a second set of touch electrodes configured to operate as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel; and a third set of touch electrodes configured to operate as self-capacitance electrodes during a second mode of the touch sensor panel and operate as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein the first mode and the second mode of the touch sensor panel are non-overlapping in time.”
(ii)	Claim 7’s following limitations: “a first set of routing traces configured to electrically couple the first set of touch electrodes to sense circuitry; a second set of routing traces configured to electrically couple the second set of touch electrodes to the sense circuitry; and a third set of routing traces configured to electrically couple the third set of touch electrodes to the sense circuitry”.

(iv)	Claim 9’s following limitations: “wherein: the first set of touch electrodes and the third set of touch electrodes are driven to operate as the drive electrodes during the first mode of the touch sensor panel.”
(v)	Claim 10’s following limitations: “wherein: the routing traces of the third set of routing traces coupled to touch electrodes of the third set of touch electrodes that are closer to a center of the touch sensor panel are routed around electrodes of the third set of electrodes that are closer to an edge of the touch sensor panel; and the touch electrodes of the third set of touch electrodes vary in size such that the touch electrodes of the third set of touch electrodes that are closer to the edge of the touch sensor panel are smaller than the touch electrodes of the third set of touch electrodes that are closer to the center of the touch sensor panel.”
(vi)	Claim 11’s following limitations: “wherein: the third set of touch electrodes and the third set of routing traces are disposed in the second layer of the touch sensor panel such that the third set of touch electrodes and the third set of routing traces are disposed along the second direction between touch electrodes of the second set of touch electrodes.”
(vii)	Claim 14’s following limitations: “wherein: routing traces of the third set of routing traces corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes are disposed at least partially within the first area and extend at least partially along the first area.”

(ix)	Claim 17’s following limitations: “a method for operating a touch sensor panel, the method comprising: operating a first set of touch electrodes of the touch sensor panel as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel; operating a second set of touch electrodes of the touch sensor panel as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and operating a third set of touch electrodes as self-capacitance electrodes during a second mode of the touch sensor panel and as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein the first mode and the second mode of the touch sensor panel are non-overlapping in time.”
(x)	Claim 18’s following limitations: “a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method comprising: operating a first set of touch electrodes of a touch sensor panel as drive electrodes of one or more mutual capacitance touch nodes during a first mode of a touch sensor panel; operating a second set of touch electrodes of the touch sensor panel as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein one or more mutual capacitance touch 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The abstract needs to be amended to: (i) remove “is disclosed” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid 
Claim Objections
4.	Claims 10-11 are objected to because of the following informalities:  
	Claim 10 at line 1 needs to be changed from “claims 7” to “claim 7” to correct a typo.  Appropriate correction is required.
Claim 11 at line 1 needs to be changed from “claims 7” to “claim 7” to correct a typo.  Appropriate correction is required.
Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 1-2, 5-8, 10 and 16-18 are rejected based on nonstatutory double patenting as being anticipated by claims 1, 3-7, 11 and 13-14 of U.S. Patent No. 10,739,904 B2.  Since claims 1, 3-7, 11 and 13-14 of U.S. Patent No. 10,739,904 B2 are species of generic claims 1-2, 5-8, 10 and 16-18 of the instant application, the more specific anticipates the broader.  See In re Goodman—29 USPQ2d 2010.
Claim 1 of the present application
Claim 1 of U.S. Patent No. 10,739,904 B2
A touch sensor panel comprising:
a first set of touch electrodes configured to operate as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel;




a second set of touch electrodes
configured to operate as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel,




wherein the one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and

a third set of touch electrodes configured to operate as self-capacitance electrodes during a second mode of the touch sensor panel and operate as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel,





wherein the first mode and the second mode of the touch sensor panel are non-overlapping in time.

a first set of touch electrodes configured to operate as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel and disposed in a first layer of the touch sensor panel, wherein the touch 

a second set of touch electrodes
configured to operate as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel and disposed in a second layer of the touch sensor panel, different from the first layer of the touch sensor panel,

wherein the one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and 

a third set of touch electrodes configured to operate as self-capacitance electrodes during a second mode of the touch sensor panel and operate as drive electrodes of the one or more mutual touch nodes during the first mode of the touch sensor panel, wherein the third set of touch electrodes are disposed in the first layer of the touch sensor panel inside the voids in the touch electrodes of the first set of touch electrodes,

wherein the first mode and the second mode of the touch sensor panel are non-overlapping in time.
Claim 2 of the present application
Claim 1 of U.S. Patent No. 10,739,904 B2
The touch sensor panel of claim 1, wherein: the third set of touch electrodes is disposed in a first layer of the touch sensor panel.
wherein the third set of touch electrodes are disposed in the first layer of the touch sensor panel


Claim 5 of the present application
Claim 3 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 1, wherein: the third set of touch electrodes is disposed between one or more mutual capacitance touch nodes.
The touch sensor panel of claim 1, wherein: the third set of touch electrodes is disposed between one or more mutual capacitance touch nodes.
Claim 6 of the present application
Claim 4 of U.S. Patent No. 10,739,904 B2



The touch sensor panel of claim 1, wherein: the first set of touch electrodes is disposed along a first direction in a first layer; and the second set of touch electrodes is disposed along a second direction, different than the first direction, in a second layer.


Claim 7 of the present application
Claim 5 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 6, further comprising: a first set of routing traces configured to electrically couple the first set of touch electrodes to sense circuitry;
a second set of routing traces configured to electrically couple the second set of touch electrodes to the sense circuitry; and a third set of routing traces configured to electrically couple the third set of touch electrodes to the sense circuitry.
The touch sensor panel of claim 4, further comprising: a first set of routing traces configured to electrically couple the first set of touch electrodes to sense circuitry;
a second set of routing traces configured to electrically couple the second set of touch electrodes to the sense circuitry; and a third set of routing traces configured to electrically couple the third set of touch electrodes to the sense circuitry.


Claim 8 of the present application
Claim 6 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 1, wherein: a third set of routing traces extends along a first direction in the touch electrodes of the first set of touch electrodes in a first layer toward one or more edges of the touch sensor panel.

The touch sensor panel of claim 5, wherein the third set of routing traces extends along the first direction inside the voids in the touch electrodes of the first set of touch electrodes in the first layer toward one or more edges of the touch sensor panel.
Claim 9 of the present application
Claim 14 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 8, wherein: the first set of touch electrodes and the third set of touch electrodes are driven to operate as the drive electrodes during the first mode of the touch sensor panel.
operating a first set of touch electrodes…as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel;
operating a third set of touch electrodes…as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel.
Claim 10 of the present application
Claim 7 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claims 7, wherein: the routing traces of the third set of routing traces coupled to touch 

Claim 12 of the present application
Claim 3 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 7, wherein: the third set of touch electrodes is disposed: between the one or more mutual capacitance touch nodes on the touch sensor panel; and along a border of the touch sensor panel.
The touch sensor panel of claim 1, wherein: the third set of touch electrodes is disposed between one or more mutual capacitance touch nodes.
Claim 16 of the present application
Claim 11 of U.S. Patent No. 10,739,904 B2


The touch sensor panel of claim 7, wherein: the touch sensor panel is divided into quadrants such that the first set of touch electrodes, the second set of touch electrodes, and the third set of touch electrodes are each divided into the quadrants such that touch electrodes in a first quadrant of the quadrants can be sensed separately from touch electrodes from a second quadrant, different than the first quadrant, of the quadrants.
The touch sensor panel of claim 5, wherein: the touch sensor panel is divided into quadrants such that the first set of touch electrodes, the second set of touch electrodes, and the third set of touch electrodes are each divided into the quadrants such that touch electrodes in a first quadrant of the quadrants can be sensed separately from touch electrodes from a second quadrant, different than the first quadrant, of the quadrants.
Claim 17 of the present application
Claim 13 of U.S. Patent No. 10,739,904 B2
A method for operating a touch sensor panel, the method comprising: 

operating a first set of touch electrodes of the touch sensor panel as drive electrodes of one or more mutual capacitance touch nodes during a first mode of the touch sensor panel;





operating a second set of touch electrodes of the touch sensor panel as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and



operating a third set of touch electrodes as self-capacitance electrodes during a second mode of the touch sensor panel and as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, 





wherein the first mode and the second mode of the touch sensor panel are
non-overlapping in time.


operating a first set of touch electrodes that are disposed in a first layer of the touch sensor panel as drive electrodes of 
one or more mutual capacitance touch nodes during a first mode of the touch sensor panel, wherein the touch 


operating a second set of touch electrodes that are disposed in a second layer of the touch sensor panel, different than the first layer of touch sensor panel, as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel,
wherein one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and 

operating a third set of touch electrodes as self-capacitance electrodes during a second mode of the touch sensor panel and as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein the third set of touch electrodes are disposed in the first layer of the touch sensor panel inside the voids in the touch electrodes of the first set of touch electrodes,

wherein the first mode and the second mode of the touch sensor panel are
non-overlapping in time.
Claim 18 of the present application
Claim 14 of U.S. Patent No. 10,739,904 B2
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method comprising:

operating a first set of touch electrodes of a touch sensor panel as drive electrodes of one or more mutual capacitance touch nodes during a first mode of a touch sensor panel;




operating a second set of touch electrodes of the touch sensor panel as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and



operating a third set of touch electrodes as self-capacitance electrodes
during a second mode of the touch sensor panel and as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel,





wherein the first mode and the second mode of the touch sensor panel are
non-overlapping in time.


operating a first set of touch electrodes that are disposed in a first layer of a touch sensor panel as drive electrodes of one or more mutual capacitance touch nodes during a first mode of a touch sensor 

operating a second set of touch electrodes that are disposed in a second layer of the touch sensor panel, different than the first layer of the touch sensor panel, as sense electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein one or more mutual capacitance touch nodes are formed by the first set of touch electrodes and the second set of touch electrodes; and

operating a third set of touch electrodes as self-capacitance electrodes
during a second mode of the touch sensor panel and as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel, wherein the third set of electrodes are disposed in the first layer of the touch sensor panel inside the voids in the touch electrodes of the first set of touch electrodes,

wherein the first mode and the second mode of the touch sensor panel are
non-overlapping in time.


9.	Claim 9 is rejected based on nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,739,904 B2 in view of claim 14 of U.S. Patent No. 10,739,904 B2.         
	As to claim 9, claim 1 of U.S. Patent No. 10,739,904 B2 does not expressly disclose wherein: the first set of touch electrodes and the third set of touch electrodes are driven to operate as the drive electrodes during the first mode of the touch sensor panel. 
wherein: the first set of touch electrodes and the third set of touch electrodes are driven to operate as the drive electrodes during the first mode of the touch sensor panel (see the above chart).
It would have been obvious before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,739,904 B2 with claim 14 of U.S. Patent No. 10,739,904 B2 to provide a touch sensor panel that is able to detect a touch input in the display area and the non-display/border area.
10.	Claims 4 and 12 are rejected based on nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,739,904 B2 in view of U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”).            
As to claim 4, claim 1 of U.S. Patent No. 10,739,904 B2 does not expressly disclose wherein: the third set of touch electrodes is disposed along a border of the touch sensor panel.
Teranishi discloses wherein: the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) is disposed along a border(FA)(FIG. 7; ¶0077) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).
It would have been obvious before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,739,904 B2 with Teranishi to provide a touch sensor panel that is able to detect a proximity or contact touch in the non-display area.

claim 12, claim 5 of U.S. Patent No. 10,739,904 B2 does not expressly disclose the third set of touch electrodes is disposed: on the touch sensor panel; and along a border of the touch sensor panel.
Teranishi discloses the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) is disposed: on the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032); and along a border(FA)(FIG. 7; ¶0077) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).
It would have been obvious before the effective filing date of the claimed invention to modify claim 5 of U.S. Patent No. 10,739,904 B2 with Teranishi to provide a touch sensor panel that is able to detect a proximity or contact touch in the non-display area.
11.	Claims 13-14 are rejected based on nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,739,904 B2 in view of U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”) in view of U.S. Patent Pub. No. 2013/0257786 A1 to Brown et al. (“Brown”).
     	As to claim 13, Teranishi further discloses the touch electrodes of the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) disposed along the border(border between the touch electrodes TxL, TxR and the space having no electrodes)(FIG. 7; ¶0062) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).
The motivation to combine Teranishi is set forth above for claim 12.
Claim 5 of U.S. Patent No. 10,739,904 B2 and Teranishi do not expressly disclose further comprising: a first area between the touch electrodes of the third set of touch electrodes disposed along the border of the touch sensor panel and an edge of the touch sensor panel, wherein: routing traces of the third set of routing traces corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes are disposed at least partially within the first area and extend at least partially along the first area.
Brown discloses further comprising: a first area(area between the bottom edge
of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169) between the 
electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed along the border(bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) of the touch sensor panel(104)(FIG. 7A; ¶0164) and an edge (bottom edge of 104)(FIG. 7A; ¶0164) of the touch sensor panel(104)(FIG. 7A; ¶0164), wherein: routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) corresponding to the electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) are disposed at least partially within the first area(area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169) and extend at least partially along the first area(area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 5 of U.S. Patent No. 10,739,904 B2 and Teranishi with Brown to provide a touch sensor panel that is thin and easier to fabricate (i.e., by having the routing traces for the third electrodes located in the same layer as the third electrodes).
claim 14, Teranishi further discloses the touch electrodes of the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) disposed along the border(border between the touch electrodes TxL, TxR and the space having no electrodes)(FIG. 7; ¶0062) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).
The motivation to combine Teranishi is set forth above for claim 12.
Claim 5 of U.S. Patent No. 10,739,904 B2 and Teranishi do not expressly disclose further comprising: a first area between the touch electrodes of the third set of touch electrodes disposed along the border of the touch sensor panel and the one or more mutual capacitance touch nodes, wherein:
routing traces of the third set of routing traces corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes are disposed at least partially within the first area and extend at least partially along the first area.
Brown discloses further comprising: the electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed along the border (bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) of the touch sensor panel(104)(FIG. 7A; ¶0164), wherein: routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) corresponding to the touch electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed at least partially within the first area(area between the bottom edge of 104 and the bottom edge of  and extend at least partially along the first area (area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 5 of U.S. Patent No. 10,739,904 B2 modified by Teranishi with Brown to provide a touch sensor panel that is thin and easier to fabricate (i.e., by having the routing traces for the third electrodes located in the same layer as the third electrodes).
Trend modified by Teranishi and Brown teaches further comprising: a first area (Brown: FIGs. 7a, 7b: area between 102 and 103; ¶0169) between the touch electrodes of the third set of touch electrodes (Claim 5: third set of touch electrodes; Teranishi: FIG. 7: TxL, TxR; ¶0062; Brown: FIGs. 7a, 7b: square portions of 102; ¶0169) disposed along the border of the touch sensor panel (Claim 5: touch sensor panel; Brown: bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) and the one or more mutual capacitance touch nodes (Claim 5 includes Claim 1: one or more mutual capacitance touch nodes; Brown: FIG. 7B: 101, 102; ¶0056), wherein: routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) of the third set of routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes (Claim 5: one or more mutual capacitance touch nodes; Brown: FIG. 7B: 101, 102; ¶0056) are disposed at least partially within the first area (Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169) and extend at least partially along the first area (Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169).
Claim Rejections – 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claims 1-2, 4, 6-9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Teranishi discloses a touch sensor panel(11, 12)(FIG. 1;
¶¶0031-0032) comprising:
a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094)
configured to operate as drive electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11; ¶¶0048, 0064, 0050-0051, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);
a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051)
configured to operate as sense electrodes (FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual  of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 3, 7: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108) are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) configured to
operate as self-capacitance electrodes during a second mode(self capacitance detection mode)(FIGs. 10-11: TxL, TxR; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and operate as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 below includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093)
during the first mode(mutual capacitance detection mode) of the touch sensor panel (FIGs. 7, 11; ¶¶0063, 0125), wherein the first mode(mutual capacitance detection mode) and the second mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).

    PNG
    media_image5.png
    696
    441
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

As to claim 2, Teranishi discloses wherein: the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) is disposed in a first layer(layer including Tx1-Tx5, TxR and TxL)(FIGs. 7-8; ¶¶0078, 0084) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).

As to claim 4, Teranishi discloses wherein: the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) is disposed along a border(FA)(FIG. 7; ¶0077) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).

As to claim 6, Teranishi discloses wherein: 
the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) is disposed along a first direction(x direction)(FIG. 3; ¶0048) in a first layer(layer including Tx1-Tx5, TxR and TxL)(FIGs. 7-8; ¶¶0078, 0084); and 
the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) is disposed along a second direction(y direction)(FIG. 3; ¶0048), different than the first direction(x direction)(FIG. 3; ¶0048), in a second layer (FIGs. 3 and 7-8; ¶¶0048, 0084).

As to claim 7, Teranishi discloses further comprising: 
a first set of routing traces (vertical lines directly connected to Tx1 and Tx5 in FIG. 10)(FIGs. 10; ¶¶0102, 0119 – vertical lines directly connected to Tx1 and Tx5 in FIG. 10 are a third set of routing traces) configured to electrically couple the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) to sense circuitry(121)(FIGs. 8, 10, 15: 112a; ¶¶0036, 0065, 0078, 0086, 0088);
a second set of routing traces(horizontal lines directly connected to RX1 to RX5 in FIG. 15)(FIGs. 8, 15; ¶0086) configured to electrically couple the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) to the sense circuitry(121)(FIGs. 8, 10, 15: 112a; ¶¶0036, 0065, 0078, 0086, 0088); and
a third set of routing traces(vertical lines directly connected to TxL and TxR in FIG. 10)(FIGs. 10; ¶¶0102, 0119 – vertical lines directly connected to TxL and TxR in FIG. 10 are a second set of routing traces) configured to electrically couple the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) to the sense circuitry(121)(FIGs. 8, 10, 15: 112a; ¶¶0036, 0065, 0078, 0086, 0088).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
     
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

As to claim 8, Teranishi discloses wherein: a third set of routing traces(vertical lines directly connected to TxL and TxR)(FIGs. 10, 15; ¶¶0102, 0065, 0119 – vertical lines directly connected to TxL and TxR in FIG. 10 are a third set of routing traces, horizontal lines directly connected to RX1 to RX5 in FIG. 15 are a second set of routing traces, and vertical lines directly connected to Tx1-Tx5 in FIG. 10 are a first set of routing traces) extends along a first direction(vertical direction) in the touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) of the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) in a first layer(layer including Tx1-Tx5, TxR and TxL)(FIGs. 7-8, 10; ¶¶0078, 0084, 01010) toward one or more edges(bottom edge) of the touch sensor panel(11, 12)(FIGs. 1 and 10; ¶¶0031-0032, 0101).

As to claim 9, Teranishi discloses wherein: the first set of touch electrodes (Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) are driven to operate as the drive electrodes during the first mode(mutual capacitance detection mode)(FIGs. 3, 7-8, 11; ¶¶0048, 0050-0051, 0063- of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032).

As to claim 17, Teranishi discloses a method (FIGs. 7, 11; ¶¶0078, 0123-0124) for operating a touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), the method (FIGs. 7, 11; ¶¶0078, 0123-0124) comprising:
	operating a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as drive
electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);	
operating a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as sense electrodes (FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual capacitance detection mode)(FIGs. 3, 7, 1: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5,  are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
operating a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) as self
capacitance electrodes during a second mode(self capacitance detection mode)(FIGs. 10-11; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093) during the first mode(mutual capacitance detection mode) of the touch sensor panel(FIGs. 7, 11; ¶¶0063, 0125),
wherein the first mode(mutual capacitance detection mode) and the second
mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).
Claim Rejections – 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1, 3, 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0154996 A1 to Trend et al. (“Trend”) in view of U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

As to claim 1, Trend discloses a touch sensor panel(1000)(FIG. 4;
¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”) comprising:
a first set of touch electrodes(hollowed out electrodes 908)(FIG. 4; ¶¶0077,
0078 especially – “the hollowed out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) configured to operate as drive electrodes(hollowed out electrodes 908)(FIG. 4: ¶0070) of one or more mutual capacitance touch nodes(932)(FIG. 4; ¶0070) during a first mode(mutual capacitance detection mode)(FIG. 4; ¶¶0070, 0074) of the touch sensor panel(1000)(FIG. 4;
;
a second set of touch electrodes(920)(FIG. 4; ¶0070) configured to operate
as sense electrodes(FIG. 4: 920; ¶0070) of the one or more mutual capacitance touch nodes(932)(FIG. 4; ¶0070) during the first mode(mutual capacitance detection mode)(FIG. 4; ¶¶0070, 0074) of the touch sensor panel(1000)(FIG. 4;
¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”), wherein the one or more mutual capacitance touch nodes(932)(FIG. 4; ¶0070) are formed by the first set of touch electrodes(hollowed out electrodes 908)(FIG. 4; ¶¶0077, 0078 especially – “the hollowed out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) and the second set of touch electrodes(920)(FIG. 4; ¶0070); and
a third set of touch electrodes(944)(FIG. 4; ¶¶0072, especially – “the self-
capacitance coupling electrodes (such as self-capacitance coupling electrodes 944) may be positioned in the drive electrodes”; 0078 especially – “the hollowed
out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) configured to operate as self-capacitance electrodes(944)(FIG. 4; ¶¶0072, especially – “the self-capacitance coupling electrodes (such as self-capacitance coupling electrodes 944) may be positioned in the drive electrodes”; 0078 especially – “the hollowed out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) during a second mode(self capacitance detection mode)(FIG. 4; ¶0074) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”), wherein the first mode(mutual capacitance detection mode)(FIG. 4; ¶¶0070, 0074) and the second mode(self capacitance detection mode)(FIG. 4; ¶0074) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”) are non-overlapping in time (FIG. 4: 908, 920, 944; ¶0074).
Trend does not expressly disclose a third set of touch electrodes configured to operate as drive electrodes of the one or more mutual capacitance touch nodes during the first mode of the touch sensor panel.
Teranishi discloses a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062) configured to operate as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093) during the first mode(mutual capacitance detection mode) of the touch sensor panel(FIGs. 7, 11; ¶¶0015, 0063, 0125).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend with Teranishi (i.e., by having Trend’s third electrodes be driven during the mutual capacitive mode) to provide a touch sensor panel that is more sensitive to touch inputs. 

	As to claim 3, Trend modified by Teranishi teaches wherein: the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) is disposed in a second layer(layer including 908 and 944)(FIG. 4; ¶¶0069-0070 – layer including 920 is a first layer and layer including 908 and 944 is a second layer) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, 0076, 0079, especially – “the panel of the touch sensor”) between electrodes(920)(FIG. 4; ¶0070) of the second set of touch electrodes(920)(FIG. 4; ¶0070).
	The motivation to combine Teranishi is set forth above for claim 1.

As to claim 5, Trend modified by Teranishi teaches wherein: the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) is disposed between one or more mutual capacitance touch nodes(932)(FIG. 4; ¶0070 – each touch electrode {FIG. 4: 944} in the third set of touch electrodes is surrounded by mutual capacitance touch nodes {FIG. 4: 909 and 920 capacitively coupled to each other, which is shown as 932}).
	The motivation to combine Teranishi is set forth above for claim 1.

As to claim 6, Trend discloses wherein: 
the first set of touch electrodes(hollowed out electrodes 908)(FIG. 4; ¶¶0077,
0078 especially – “the hollowed out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) is disposed along a first direction(horizontal direction) in a first layer(layer that includes 908 and 944; FIG. 4: hollowed out ; and 
the second set of touch electrodes(920)(FIG. 4; ¶0070) is disposed along a second direction(vertical direction)(FIG. 4: 920; ¶0070), different than the first direction(horizontal direction), in a second layer(layer that includes 920)(FIG. 4: 920; ¶0070).

As to claim 7, Trend modified by Teranishi teaches further comprising: 
a first set of routing traces(Trend: FIG. 1A: 14, 16; ¶¶0025-0027) configured to electrically couple the first set of touch electrodes(Trend: FIG. 4: hollowed out electrodes 908; ¶¶0077, 0078 especially – “the hollowed out portions (and the self-capacitance electrodes) may only be in the drive electrodes”) to sense circuitry(Trend: FIG. 1A: 12; ¶¶0015, 0025-0027, 0077-0078 – each of the first touch electrodes {FIG. 4: hollowed out electrodes 908} is connected to sense circuitry {FIG. 1A} via routing traces {FIG. 1A: 14, 16});
a second set of routing traces(Trend: FIG. 1A: 14, 16; ¶¶0025-0027) configured to electrically couple the second set of touch electrodes(Trend: FIG. 4: 920; ¶0070) to the sense circuitry(Trend: FIG. 1A: 12; ¶¶0015, 0025-0027, 0070, 0077-0078 – each of the second touch electrodes {FIG. 4: hollowed out electrodes 920} is connected to sense circuitry {FIG. 1A} via routing traces {FIG. 1A: 14, 16}); and
a third set of routing traces(14, 16)(Trend: FIG. 1A: 14, 16; ¶¶0025-0027) configured to electrically couple the third set of touch electrodes(Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) to the sense circuitry(Trend: .
	The motivation to combine Teranishi is set forth above for claim 1.

    PNG
    media_image10.png
    636
    758
    media_image10.png
    Greyscale

As to claim 12, Trend modified by Teranishi teaches wherein: the third set of touch electrodes(Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) is disposed: between the one or more mutual capacitance touch nodes(Trend: FIG. 4: 932; ¶0070 – each touch electrode {FIG. 4: 944} in the third set of touch electrodes is surrounded by mutual capacitance touch nodes {FIG. 4: 909 and 920 capacitively coupled to each other, which is shown as 932}) on the touch
sensor panel(Trend: FIG. 4: 1000; ¶¶0015, 0076, 0079, especially – “the panel of the touch sensor”); and along a border(Trend: far left side or far right side of FIG. 4) of the touch sensor panel(Trend: FIG. 4: 1000; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”).
Teranishi is set forth above for claim 1.
16.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”) in view of U.S. Patent Pub. No. 2014/0327644 A1 to Mohindra.
	As to claim 18, Teranishi discloses a method (FIGs. 7, 11; ¶¶0078, 0123-0124) comprising:
operating a first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073,
0094) of a touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as drive electrodes of one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during a first mode(mutual capacitance detection mode)(FIGs. 3, 7, 11; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of a touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032);
operating a second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) as sense electrodes(FIGs. 3, 7: Rx; ¶¶0048, 0050-0051) of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR) during the first mode(mutual capacitance detection mode)(FIGs. 3, 7, 1: Tx1-Tx5, Rx; ¶¶0048, 0050-0051, 0064, 0108, 0123-0125) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032), wherein one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch  are formed by the first set of touch electrodes(Tx1-Tx5)(FIGs. 3, 7; ¶¶0048, 0073, 0094) and the second set of touch electrodes(Rx)(FIGs. 3, 7; ¶¶0048, 0050-0051); and
operating a third set of touch electrodes(TxL, TxR)(FIG. 7; ¶0062)
configured to operate as self-capacitance electrodes during a second mode(self capacitance detection mode)(FIGs. 10-11; ¶¶0116-0117, 0123, 0132) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) and as drive electrodes of the one or more mutual capacitance touch nodes(edited FIG. 7 above includes circles of regions of the second set of touch electrodes Rx that are stimulated by first and third sets of touch electrodes Tx1-Tx5, TxL and TxR)(FIGs. 7-8; ¶¶0063-0064, 0088-0093) during the first mode(mutual capacitance detection mode) of the touch sensor panel(FIGs. 7, 11; ¶¶0063, 0125),
wherein the first mode(mutual capacitance detection mode) and the second
mode(self capacitance detection mode) of the touch sensor panel(11, 12)(FIG. 1; ¶¶0031-0032) are non-overlapping in time (FIG. 11; ¶¶0124, 0132).
	Teranishi does not expressly disclose a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Mohindra disclose a non-transitory computer readable storage medium storing one or more programs (¶0055), the one or more programs comprising instructions, which when executed by a processor(128)(FIG. 1; ¶¶0055, 0060), cause the processor(128) to perform a method (FIG. 1; ¶¶0060, 0098).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Teranishi with Mohindra to provide a method that may be readily updated or changed given that software/program(s) may be readily updated.
17.	Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0154996 A1 to Trend et al. (“Trend”) in view of U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”) as applied to claims 7 Brown et al. (“Brown”).
As to claim 11, Trend discloses wherein: the third set of touch electrodes1(948)(FIG. 4; ¶¶0071, 0078, especially – “the hollowed out portions (and self-capacitance electrodes) may only be in the…sense electrodes (as opposed to being in the drive and sense electrodes”) is disposed in the second layer2(layer that includes 908)(FIG. 4; ¶0072) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”) is disposed along the second direction(vertical direction).
Trend modified by Teranishi does not expressly disclose and the third set of routing traces are disposed in the second layer of the touch sensor panel such that the third set of routing traces are disposed along the second direction between touch electrodes of the second set of touch electrodes.
Trend modified by Teranishi does not expressly disclose and the third set of routing traces are disposed in the second layer of the touch sensor panel such that the third set of routing traces are disposed along the second direction between touch electrodes of the second set of touch electrodes.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Brown discloses and the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) are disposed in a layer(layer that includes 102, 103)(FIG. 7B; ¶0169) of the touch sensor panel(104)(FIG. 7A; ¶0164) such that the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) are disposed along the second direction between electrodes(103)(FIG. 7B; ¶0169) of the second set of electrodes(103)(FIG. 7B; ¶0169).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi
Teranishi with Brown to provide a touch sensor panel that is thin and easier to fabricate (i.e., by having the routing traces for the third electrodes located in the same layer as the third electrodes).
Trend modified by Teranishi and Brown teach and the third set of routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) are disposed in the second layer (Trend: FIG. 4: layer that includes 920; ¶0070; Brown: FIG. 7B: layer that includes 102, 103; ¶0169) of the touch sensor panel (Trend: FIG. 4: 1000; ¶¶0015, 0076, 0079; Brown: FIG. 7A: 104; ¶0164) such that the third set of routing traces are disposed along the second direction (Trend: FIG. 4: layer that includes 920, vertical direction; ¶0070; Brown: FIG. 7B: layer that includes 102, 103; ¶0169) between touch electrodes of the second set of touch electrodes (Trend: FIG. 4: 920; ¶0070; Brown: FIGs. 7a, 7b: thin portions of 102, 103; ¶0169).

As to claim 13, Trend modified by Teranishi teaches the touch electrodes of
the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) disposed along the border of the touch sensor panel (Trend: FIG. 4: 1000, far left side or far right side of FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”).
Trend modified by Teranishi does not expressly disclose further comprising:
a first area between the touch electrodes of the third set of touch electrodes disposed along the border of the touch sensor panel and an edge of the touch sensor panel, wherein: routing traces of the third set of routing traces corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes are disposed at least partially within the first area and extend at least partially along the first area.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Brown discloses further comprising: a first area(area between the bottom edge
of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169) between the 
electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed along the border(bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) of the touch sensor panel(104)(FIG. 7A; ¶0164) and an edge (bottom edge of 104)(FIG. 7A; ¶0164) of the touch sensor panel(104)(FIG. 7A; ¶0164), wherein: routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) corresponding to the electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) are disposed at least partially within the first area(area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; and extend at least partially along the first area(area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi
Teranishi with Brown to provide a touch sensor panel that is thin and easier to fabricate (i.e., by having the routing traces for the third electrodes located in the same layer as the third electrodes).
Trend modified by Teranishi and Brown teach a first area (Brown: FIG. 7A:
area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169) between the touch electrodes of the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062; Brown: FIGs. 7a, 7b: square portions of 102; ¶0169) disposed along the border of the touch sensor panel (Trend: FIG. 4: 1000, far left side of FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”; Brown: FIG. 7A; ¶0164 - bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist} and an edge of the touch sensor panel (Trend: FIG. 4: 1000; ¶¶0015, 0076, 0079; Brown: FIG. 7A: bottom edge of 104; ¶0164), wherein: routing traces of the third set of routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) corresponding to the touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062; Brown: FIGs. 7a, 7b: square portions of 102; ¶0169) disposed between the one or more mutual capacitance touch nodes (Trend: FIG. 4: 932; ¶0070 – each Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) are disposed at least partially within the first area(Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169) and extend at least partially along the first area(Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169).
	The motivation to combine Teranishi is set forth above for claim 1.

As to claim 14, Trend modified by Teranishi teaches the touch electrodes of
the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062) disposed along the border of the touch sensor panel (Trend: FIG. 4: 1000, far left side or far right side of FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”) and the one or more mutual capacitance touch nodes (Trend: FIG. 4: 932; ¶0070 – each touch electrode {FIG. 4: 944} in the third set of touch electrodes is surrounded by mutual capacitance touch nodes {FIG. 4: 909 and 920 capacitively coupled to each other, which is shown as 932}).
	The motivation to combine Teranishi is set forth above for claim 1.
Trend modified by Teranishi does not expressly disclose further comprising: a first area between the touch electrodes of the third set of touch electrodes disposed along the border of the touch sensor panel and the one or more mutual capacitance touch nodes, wherein: routing traces of the third set of routing traces corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes are disposed at least partially within the first area and extend at least partially along the first area.
Brown discloses further comprising: the electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed along the border (bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) of the touch sensor panel(104)(FIG. 7A; ¶0164), wherein: routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) of the third set of routing traces(thin portions of 102)(FIGs. 7a, 7b; ¶0169) corresponding to the touch electrodes(square portions of 102)(FIGs. 7a, 7b; ¶0169) disposed at least partially within the first area(area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169) and extend at least partially along the first area (area between the bottom edge of 104 and the bottom edge of 100)(FIG. 7A; ¶¶0164, 0169).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi with Brown to provide a touch sensor panel that is thin and easier to fabricate (i.e., by having the routing traces for the third electrodes located in the same layer as the third electrodes).
Trend modified by Teranishi and Brown teaches further comprising: a first area (Brown: FIGs. 7a, 7b: area between 102 and 103; ¶0169) between the touch electrodes of the third set of touch electrodes (Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062; Brown: FIGs. 7a, 7b: square portions of 102; ¶0169) disposed along the border of the touch sensor panel (Trend: FIG. 4: 1000, far left side or far right side of FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”; Brown: bottom of 104 where third electrodes {FIGs. 7A, 7B: square portions of 102} begin is a border between the area of 104 where the third electrodes do not exist}) and the one or more mutual capacitance touch nodes (Trend: FIG. 4: 932; ¶0070 – each touch electrode {FIG. 4: 944} in the third set of touch electrodes is surrounded by mutual capacitance touch nodes {FIG. 4: 909 and 920 capacitively coupled to each other, which is shown as 932}; Brown: FIG. 7B: 101, 102; ¶0056), wherein: routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) of the third set of routing traces (Brown: FIGs. 7a, 7b: thin portions of 102; ¶0169) corresponding to the touch electrodes disposed between the one or more mutual capacitance touch nodes (Trend: FIG. 4: 932; ¶0070 – each touch electrode {FIG. 4: 944} in the third set of touch electrodes is surrounded by mutual capacitance touch nodes {FIG. 4: 909 and 920 capacitively coupled to each other, which is shown as 932}; Brown: FIG. 7B: 101, 102; ¶0056) are disposed at least partially within the first area (Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169) and extend at least partially along the first area (Brown: FIG. 7A: area between the bottom edge of 104 and the bottom edge of 100; ¶¶0164, 0169).
18.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0154996 A1 to Trend et al. (“Trend”) in view of U.S. Patent Pub. Teranishi et al. (“Teranishi”) as applied to claim 7 above, in view of U.S. Patent Pub. No. 2014/0253499 A1 to Lee et al. (“Lee”).
As to claim 15, Trend discloses wherein: the third set of touch
electrodes3(948)(FIG. 4; ¶¶0071, 0078, especially – “the hollowed out portions (and self-capacitance electrodes) may only be in the…sense electrodes (as opposed to being in the drive and sense electrodes”) is disposed in the second layer4(layer that includes 908)(FIG. 4; ¶0072) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”), and the first layer(layer that includes 920)(FIG. 4: 920; ¶0070) of the touch sensor panel(1000)(FIG. 4; ¶¶0015, especially – “an array of drive and sense electrodes (or an array of electrodes of a single type disposed on one or more substrates”; 0076, 0079, especially – “the panel of the touch sensor”).
	Trend modified by Teranishi does not expressly disclose and the third set of routing traces is disposed in the first layer of the touch sensor panel.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Lee discloses and the third set of routing traces(906) is disposed in the first layer(upper layer) of the touch sensor panel (Fig. 9; ¶¶0024, 0064, especially – “self capacitance devices (electrode pads 106a)”, 0072, 0088 – at least a portion of the third set of routing traces {FIG. 9: 906} is disposed in a first/upper layer while the third set of touch electrodes {FIG. 9: 106a} is located in a second/lower layer.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi with Lee to: (i) facilitate providing electrical connections to the third set of touch electrodes located within the voids of the first set of touch electrodes; and (ii) to provide a thin touch sensor panel by not having to form another layer for electrical connections below the second layer.
19.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0154996 A1 to Trend et al. (“Trend”) in view of U.S. Patent Pub. Teranishi et al. (“Teranishi”) as applied to claim 7 above, in view of U.S. Patent Pub. No. 2012/0050216 A1 to Kremin et al. (“Kremin”).
As to claim 16, Trend modified by Teranishi teaches the touch sensor panel, the first set of touch electrodes, the second set of touch electrodes, and the third set of touch electrodes (see the above analysis of claim 1).
Trend modified by Teranishi does not expressly disclose
Teranishi does not expressly disclose wherein: the touch sensor panel is divided into quadrants such that the first set of touch electrodes, the second set of touch electrodes, and the third set of touch electrodes are each divided into the quadrants such that touch electrodes in a first quadrant of the quadrants can be sensed separately from touch electrodes from a second quadrant, different than the first quadrant, of the quadrants.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

	Kremin discloses wherein: the touch sensor panel(820)(Fig. 8; ¶¶0038, 0040) is divided into quadrants(four bolded sections in Figs. 5a-5c, 610-640 in Figs. 6A-6D)(Figs. 5A-5C, 6A-6D; ¶¶0033-0036) such that the first set of touch electrodes(odd numbered horizontally running electrodes), the second set of touch electrodes(vertically running electrodes) are each divided into the quadrants(four bolded sections in Figs. 5a-5c, 610-640 in Figs. 6A-6D)(Figs. 5A-5C, 6A-6D; ¶¶0033-0036) such that touch electrodes in a first quadrant of the quadrants can be sensed separately from touch electrodes from a second quadrant, different than the first quadrant, of the quadrants(four bolded sections in Figs. 5a-5c, 610-640 in Figs. 6A-6D)(Figs. 5A-5C; Figs. 6A-6D; ¶¶0033-0036).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi with Kremin to provide a touch sensor panel that may “accurately detect the presence and determine the location of the conductive object while saving time, power and system resources” (¶0016).
	Trend modified by Teranishi and Kremin teach and the third set of touch electrodes are each divided into the quadrants(Trend: FIG. 4: 944; ¶¶0072, 0078; Teranishi: FIG. 7: TxL, TxR; ¶0062; Kremin: Figs. 5A-5C, 6A-6D; ¶¶0033-0036 - four bolded sections in Figs. 5a-5c, 610-640 in Figs. 6A-6D).
The motivation to combine Teranishi is set forth above for claim 1.
Potentially Allowable Subject Matter
20.	In the event that the above-stated objection to claim 10 is overcome, then this claim would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
21.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Dependent claim 10 identifies the distinct features: “and the touch electrodes of the third set of touch electrodes vary in size such that the touch electrodes of the third set of touch electrodes that are closer to the edge of the touch sensor panel are smaller than the touch electrodes of the third set of touch electrodes that are closer to the center of the touch sensor panel5”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2013/0154996 A1 to Trend et al. (“Trend”), U.S. Patent Pub. No. 2018/0217711 A1 to Teranishi et al. (“Teranishi”) and U.S. Patent Pub. No. 2014/0210743 A1 to Kurasawa et al. (“Kurasawa”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically as to claim 10, Trend modified by Teranishi teaches the routing traces of the third set of routing traces coupled to touch electrodes of the third set of touch electrodes; and the touch sensor panel (see the above analysis of claims 1 and 6-7 from which claim 10 depends).
Trend modified by Teranishi does not expressly disclose wherein: the routing traces of the third set of routing traces coupled to touch electrodes of the third set of touch electrodes that are closer to a center of the touch sensor panel are routed around electrodes of the third set of electrodes that are closer to an edge of the touch sensor panel; and
the touch electrodes of the third set of touch electrodes vary in size such that the touch electrodes of the third set of touch electrodes that are closer to the edge of the touch sensor panel are smaller than the touch electrodes of the third set of touch electrodes that are closer to the center of the touch sensor panel.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

	Kurasawa discloses wherein: the routing traces of the set of routing traces(lines connecting Tx1-Tx18 to 19)(FIG. 14; ¶¶0125-0126) coupled to touch electrodes(Tx9, Tx10) of the set of touch electrodes(Tx9, Tx10) that are closer to a center of the touch sensor panel are routed around electrodes(T17, T18)(FIG. 14)  of the set of electrodes(Tx9, Tx10) that are closer to an edge of the touch sensor panel(21)(FIG. 7; ¶¶0084, 0125-0126).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Trend modified by Teranishi with Kurasawa to facilitate a thin touch sensor panel by providing electrical connections to the third set of the electrodes that does not require providing the electrical connections in another separate layer.
	Trend modified by Teranishi and Kurasawa do not teach the touch electrodes of the third set of touch electrodes vary in size such that the touch electrodes of the third set of touch electrodes that are closer to the edge of the touch sensor panel are smaller than the touch electrodes of the third set of touch electrodes that are closer to the center of the touch sensor panel, with all other limitations as claimed.
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: examiner is interpreting the limitations “the third set of touch electrodes” differently than for claims 1 and 6-7 from which claim 15 depends, i.e., the “third set of touch electrodes” are only within the second/sense electrodes for claim 15 instead of being only within the first/drive electrodes for claim 1.
        
        2 Note: examiner is interpreting the limitations “first layer” and “second layer” differently than for claims 1 and 6-7 from which claim 15 depends, i.e., “the first layer” is the layer that includes 920 and “the second layer” is the layer that includes 908.
        3 Note: examiner is interpreting the limitations “the third set of touch electrodes” differently than for claims 1 and 6-7 from which claim 15 depends, i.e., the “third set of touch electrodes” are only within the second/sense electrodes for claim 15 instead of being only within the first/drive electrodes for claim 1.
        
        4 Note: examiner is interpreting the limitations “first layer” and “second layer” differently than for claims 1 and 6-7 from which claim 15 depends, i.e., “the first layer” is the layer that includes 920 and “the second layer” is the layer that includes 908.
        5 Note the above drawing objection based on these claim limitations not being shown by applicant’s figures.